Citation Nr: 0215201	
Decision Date: 10/29/02    Archive Date: 11/06/02	

DOCKET NO.  97-25 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to August 2, 2000, 
for service connection for hypertensive cardiovascular 
disease.

2.  Entitlement to an evaluation greater than 20 percent for 
hypertension from August 21, 1997, to August 1, 1998.

3. Entitlement to an evaluation greater than 40 percent for 
hypertension from August 2000.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1978 to July 1981, 
from October 1981 to November 1986, and from April 7 to May 
12, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

A September 1997 RO decision continued a 10 percent 
evaluation for the veteran's service-connected hypertension.  
The Board remanded the appeal in February 2000.  An October 
2000 RO decision granted a 20 percent evaluation for 
hypertension from February 14, 1999, and a July 2001 RO 
decision granted a 20 percent evaluation for hypertension 
from August 21, 1997, and a 40 percent evaluation from 
August 1, 1998.  The July 2001 RO decision also granted a 
separate 30 percent evaluation for hypertensive 
cardiovascular disease from August 2, 2000. 

In a February 2002 statement the veteran indicated that he 
was withdrawing any claim other than those indicated in the 
February 2002 statement, and as reflected in this decision.  
Therefore, the Board is limiting its consideration to the 
issues as stated herein as being the remaining issues on 
appeal that have not been withdrawn by the veteran.

In a May 2002 statement the veteran indicated a desire to 
receive an "unemployability form."  The issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disability has not been adjudicated by the 
RO and is referred to it for its consideration.


FINDINGS OF FACT

1.  The veteran's application to reopen his claim for an 
increased rating for hypertension was received on August 21, 
1997.

2.  Hypertensive cardiovascular disease was first shown to 
exist on August 2, 2000.

3.  Service connection for hypertensive cardiovascular 
disease was granted effective August 2, 2000.  

4.  The veteran's service-connected hypertension was first 
shown to be manifested by a diastolic pressure of 
predominantly 120 or more and moderately severe symptoms on 
October 2, 1997, but was  manifest by a diastolic pressure 
less than 120 and not manifest by moderately severe symptoms 
prior thereto.

5.  The veteran's service-connected hypertension was manifest 
by a diastolic pressure of predominantly 130 or more from 
August 2, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 2, 
2000, for service connection for hypertensive cardiovascular 
disease have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400(b)(2) (2001). 

2.  The criteria for a 40 percent evaluation for hypertension 
have been met from October 2, 1997, but not before.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, Diagnostic Code 7101 (prior to 
January 12, 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.104, 
Diagnostic Code 7101 (2001).

3.  The criteria for a 60 percent evaluation for hypertension 
have been met from August 2, 2000, but not before.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 7101 (prior to January 12, 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.104, Diagnostic 
Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The veteran has 
been provided with notices, a statement of the case, and 
supplemental statements of the case informing him of the 
governing legal criteria, the evidence considered, the 
evidence necessary to establish entitlement to the requested 
benefit, and the reason for the denials.  The veteran has 
also been afforded a personal hearing and VA examinations.  
VA and private treatment records have been obtained and the 
veteran has indicated that he is aware of the VCAA.  
Therefore, it is concluded that the VA has complied with the 
VCAA and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


I.  Hypertensive Cardiovascular Disease 

The effective date of an award of disability compensation is 
the day following separation from service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2). 

A February 1987 RO decision granted service connection for 
hypertension, effective December 1, 1986.  On August 21, 
1997, the veteran submitted a claim for an increase in the 
evaluation of hypertension.

The report of a June 1997 VA examination reflects that the 
veteran had no history of heart problems.  The report of an 
August 2, 2000, VA examination indicates diagnoses including 
hypertensive cardiovascular disease. 

A June 2001 RO decision granted service connection for 
hypertensive cardiovascular disease as secondary to the 
veteran's service-connected hypertension.  The effective date 
for service connection was established as August 2, 2000, and 
a 30 percent evaluation was assigned.

The veteran argues that an effective date of January 12, 
1998, should be assigned for his hypertensive cardiovascular 
disease.  However, a review of the competent medical evidence 
of record does not indicate that hypertensive cardiovascular 
disease was identified by any competent medical evidence 
prior to the August 2, 2000, VA examination.  The veteran is 
not qualified, as a lay person, to offer a medical diagnosis 
or medical etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the absence of any competent medical 
evidence identifying hypertensive cardiovascular disease 
prior to August 2, 2000, and competent medical evidence 
indicating that hypertensive cardiovascular disease was first 
shown on August 2, 2000, a preponderance of the evidence is 
against a finding that the veteran is shown to have 
hypertensive cardiovascular disease prior to August 2, 2000.

Since the veteran's entitlement to service connection for 
hypertensive cardiovascular disease could not have existed 
until such disability was shown, the earliest date that 
service connection could be granted for hypertensive 
cardiovascular disease is August 2, 2000, the date that 
hypertensive cardiovascular disease was first shown to exist 
and the date from which service connection for hypertensive 
cardiovascular disease has already been granted.  Therefore, 
a preponderance of the evidence is against a grant of an 
effective date prior to August 2, 2000, for service 
connection for hypertensive cardiovascular disease.

II.  Increased Rating, Hypertension.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the veteran's appeal, the rating criteria for 
evaluating cardiovascular disorders was changed, effective 
January 12, 1998.  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), it was held that when the law or regulations change 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See De Sousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, the new rating criteria do not have retroactive 
application prior to January 12, 1998.  38 U.S.C.A. § 5110(g) 
(West 1991).  Therefore, in this case, the Board has 
evaluated the veteran's service-connected hypertension under 
the old criteria both prior to and from January 12, 1998, and 
under the new criteria as well from January 12, 1998, and 
concluded that evaluation under the new criteria is more 
favorable from January 12, 1998.

Prior to January 12, 1998, Diagnostic Code 7101 of the Rating 
Schedule provided that for hypertensive vascular disease a 10 
percent rating will be assigned when diastolic pressure is 
predominantly 100 or more.  A 20 percent rating will be 
assigned when diastolic pressure is predominantly 110 or more 
with definite symptoms.  A 40 percent rating will be assigned 
when diastolic pressure is predominantly 120 or more and 
there are moderately severe symptoms.  A 60 percent 
evaluation will be assigned when diastolic pressure is 
predominantly 130 or more and there are severe symptoms.

From January 12, 1998, Diagnostic Code 7101 of the Rating 
Schedule provides that for hypertensive vascular disease a 10 
percent rating will be assigned where diastolic pressure is 
predominantly 100 or more or systolic pressure is 
predominantly 160 or more or for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
will be assigned where diastolic pressure is predominantly 
110 or more or systolic pressure is predominantly 200 or 
more.  A 40 percent evaluation will be assigned where 
diastolic pressure is predominantly 120 or more.  A 60 
percent evaluation will be assigned where diastolic pressure 
is predominantly 130 or more.

VA treatment records reflect that in August 1996 the 
veteran's diastolic pressures were recorded as 87, 88, and 
90.  In January and February 1997 his diastolic pressures 
were recorded as 84 and 86, respectively.  In June 1997 
diastolic pressures were recorded as 87, 98, and 100.  In 
July 1997 diastolic pressures were recorded as 95, 96, and 
97.  In August 1997 diastolic pressures were recorded as 90 
and 100.

A VA treatment record reflects that on October 2 and 3, 1997, 
the veteran's diastolic pressure was recorded as 119, 120, 
123, 126, and 128.  The veteran reported dizziness, blurred 
vision, and headaches.  A diagnostic impression included 
uncontrolled hypertension.  

On the basis of the diastolic pressures recorded, beginning 
October 2, 1997, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran's 
hypertension manifestations more nearly approximate the 
criteria for a 40 percent evaluation based upon diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms.  In resolving all doubt in the veteran's behalf, a 
40 percent evaluation from October 2, 1997, is warranted.  
However, a preponderance of the evidence is against an 
evaluation greater than 20 percent for the period from August 
21, 1997, to October 2, 1997, on the basis that the veteran's 
diastolic readings were not predominantly 120 or more, but 
were less than 120.

While the report of an August 2, 2000, VA examination 
reflects that the veteran's diastolic pressure was recorded 
as 120, 114, 112, and 118, a separate VA treatment record 
indicates that the veteran's diastolic pressure was recorded, 
at 8 am on August 2, 2000, as 160.  A private treatment 
record reflects that the veteran's diastolic pressure on 
August 2, 2000, was 110, 140, and 150.  On November 10, 2000, 
a private treatment record reflects that his diastolic 
pressure was 110, 130, 136, and 140, and in December 2000 his 
diastolic pressure was 130 and 138.  VA treatment records 
have consistently recorded diastolic pressures of 130 or 
greater from February 2001 through May 2002.

On the basis of the above the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
symptoms of the veteran's service-connected hypertension more 
nearly approximate the criteria for a 60 percent evaluation 
from August 2, 2000, on the basis that his blood pressure is 
shown, on that date, to have diastolic readings recorded in 
excess of 130.  In resolving all doubt in the veteran's 
behalf, a 60 percent evaluation from August 2, 2000, for the 
veteran's service-connected hypertension is warranted.

The maximum schedular evaluation that may be granted under 
Diagnostic Code 7101 is 60 percent and the veteran has 
indicated that the 60 percent evaluation from August 2000 is 
the maximum evaluation he desires for his hypertension and 
that the 40 percent evaluation from October 2, 1997, through 
August 1, 1998, is the maximum evaluation he desires for his 
hypertension during that time as well.  See AB v. Brown, 6 
Vet. App. 35 (1993).



ORDER

An effective date prior to August 2, 2000, for service 
connection for hypertensive cardiovascular disease is denied.

A 40 percent evaluation for hypertension is granted from 
October 2, 1997, but not before, subject to the laws and 
regulations governing the payment of monetary benefits.

A 60 percent evaluation for hypertension is granted from 
August 2, 2000, subject to the laws and regulations governing 
the payment of monetary benefits.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

